Exhibit 4.15 REVOLVING CREDIT AGREEMENT dated as of March 27, 2008 among LYONDELLBASELL INDUSTRIES AF S.C.A. (formerly known as BASELL AF S.C.A.), as the Company, LYONDELL CHEMICAL COMPANY, as the U.S. Borrower, BASELL FINANCE COMPANY, B.V., as the Foreign Borrower, and ACCESS INDUSTRIES HOLDINGS LLC, as Lender TABLE OF CONTENTS Page ARTICLE I Definitions and Accounting Terms Section 1.01 Defined Terms 3 Section 1.02 Other Interpretive Provisions 3 Section 1.03 Accounting Terms 3 Section 1.04 Rounding 3 Section 1.05 References to Agreements, Laws, Etc. 3 Section 1.06 Times of Day 3 Section 1.07 Timing of Payment or Performance 3 Section 1.08 Currency Equivalents Generally 3 Section 1.09 Change of Currency 3 Section 1.10 [Reserved.] 3 Section 1.11 Luxembourg Terms 3 ARTICLE II The Revolving Credit Commitments and Credit Extensions Section 2.01 The Revolving Credit Loans 3 Section 2.02 Borrowings, Conversions and Continuations of Loans 3 Section 2.03 [Reserved] 3 Section 2.04 Repayments 3 Section 2.05 Termination or Reduction of Revolving Credit Commitments 3 Section 2.06 Repayment of Loans on the Maturity Date 3 Section 2.07 Interest 3 Section 2.08 Fees 3 Section 2.09 Computation of Interest and Fees 3 Section 2.10 Evidence of Indebtedness 3 Section 2.11 Payments Generally 3 Section 2.12 Several and Not Joint Liability. 3 Section 2.13 [Reserved.] 3 Section 2.14 Currency Equivalents 3 ARTICLE III Taxes, Increased Costs Protection and Illegality Section 3.01 Taxes 3 Section 3.02 Illegality 3 Section 3.03 [Reserved] 3 Section 3.04 [Reserved] 3 Section 3.05 Funding Losses 3 Section 3.06 Matters Applicable to All Requests for Compensation 3 Section 3.07 Survival 3 ARTICLE IV Conditions Precedent to Effectiveness of Agreement Section 4.01 Conditions to Effectiveness of Agreement 3 Section 4.02 Conditions to All Credit Extensions 3 ARTICLE V Representations and Warranties Section 5.01 Existence, Qualification and Power; Compliance with Laws 3 Section 5.02 Authorization; No Contravention 3 Section 5.03 Governmental Authorization; Other Consents 3 Section 5.04 Binding Effect 3 Section 5.05 Financial Statements; No Material Adverse Effect 3 Section 5.06 Litigation 3 Section 5.07 [Reserved] 3 Section 5.08 Ownership of Property; Liens 3 Section 5.09 Environmental Matters 3 Section 5.10 Taxes 3 Section 5.11 ERISA Compliance 3 Section 5.12 Subsidiaries; Equity Interests 3 Section 5.13 Margin Regulations; Investment Company Act 3 Section 5.14 Disclosure 3 Section 5.15 [Reserved] 3 Section 5.16 Anti-Terrorism Laws 3 Section 5.17 Intellectual Property; Licenses, Etc. 3 Section 5.18 Solvency 3 Section 5.19 Use of Proceeds 3 ARTICLE VI Affirmative Covenants Section 6.01 Financial Statements 3 Section 6.02 Certificates; Other Information 3 Section 6.03 Notices 3 Section 6.04 Payment of Obligations 3 Section 6.05 Preservation of Existence, Etc 3 Section 6.06 Maintenance of Properties 3 Section 6.07 Maintenance of Insurance 3 Section 6.08 Compliance with Laws 3 Section 6.09 Compliance with Environmental Laws; Environmental Reports 3 Section 6.10 Books and Records 3 Section 6.11 Inspection Rights 3 Section 6.12 ERISA 3 Section 6.13 Use of Proceeds 3 -iii- ARTICLE VII Negative Covenants Section 7.01 Liens 3 Section 7.02 Investments 3 Section 7.03 Indebtedness 3 Section 7.04 Fundamental Changes 3 Section 7.05 Dispositions 3 Section 7.06 Restricted Payments 3 Section 7.07 Change in Nature of Business 3 Section 7.08 Transactions with Affiliates 3 Section 7.09 Burdensome Agreements 3 Section 7.10 Anti-Money Laundering 3 Section 7.11 Financial Covenants 3 Section 7.12 Accounting Changes 3 Section 7.13 Prepayments, Etc. of Indebtedness 3 Section 7.14 Holding Company 3 ARTICLE VIII Events of Default and Remedies Section 8.01 Events of Default 3 Section 8.02 Remedies upon Event of Default 3 Section 8.03 Application of Funds 3 Section 8.04 Right to Cure 3 ARTICLE IX Miscellaneous Section 9.01 Amendments, Etc. 3 Section 9.02 Notices and Other Communications; Facsimile Copies 3 Section 9.03 No Waiver; Cumulative Remedies 3 Section 9.04 Costs and Expenses 3 Section 9.05 Indemnification by the Borrowers 3 Section 9.06 Payments Set Aside 3 Section 9.07 Successors and Assigns 3 Section 9.08 [Reserved 3 Section 9.09 Setoff 3 Section 9.10 Interest Rate Limitation 3 Section 9.11 Counterparts 3 Section 9.12 Integration 3 Section 9.13 Survival of Representations and Warranties 3 Section 9.14 Severability 3 Section 9.15 GOVERNING LAW 3 Section 9.16 WAIVER OF RIGHT TO TRIAL BY JURY 3 Section 9.17 Binding Effect 3 -iv- Section 9.18 Judgment Currency 3 Section 9.19 [Reserved] 3 Section 9.20 [Reserved] 3 Section 9.21 Agent for Service of Process 3 Section 9.22 No Advisory or Fiduciary Responsibility 3 -v- REVOLVING CREDIT AGREEMENT This REVOLVING CREDIT AGREEMENT (this “Agreement”) is entered into as of March 27, 2008, among LYONDELLBASELL INDUSTRIES AF S.C.A. (formerly known as Basell AF S.C.A.), a Luxembourg limited partnership (société en commandite par actions), having its registered office in 15-17 avenue Gaston Diderich, L-1420 Luxembourg, registered with the Luxembourg Register of Commerce and companies under number B 107.545 (together with its successors and assigns, the “Company”), LYONDELL CHEMICAL COMPANY, a Delaware corporation (the “U.S. Borrower”), BASELL FINANCE COMPANY, B.V., a Dutch corporation limited by shares (the “Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),and ACCESS INDUSTRIES HOLDINGS LLC, as the lender (the “Lender”). PRELIMINARY STATEMENTS The Borrowers have requested that the Lender extend credit to the Borrowers in the form of Revolving Credit Loans in an initial aggregate amount of up to the equivalent of $750,000,000 available in Dollars and, to the extent agreed to by the Lender, Euros. The proceeds of the Revolving Credit Loans will be used by the Borrowers for working capital and general corporate purposes of the Company and its Subsidiaries. The Lender has indicated its willingness to lend on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I Definitions and Accounting Terms Section 1.01 Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: “2010 Debentures” means the $100,000,000 aggregate principal amount of 10¼% Debentures due 2010 of Lyondell. “2015 Notes” means, collectively, the $615,000,000 aggregate principal amount of 8⅜% Senior Notes due 2015 of the Company and €500,000,000 aggregate principal amount of 8⅜% Senior Notes due 2015 of the Company. “2027 Notes” means the $300,000,000 aggregate principal amount of the 8.10% guaranteed notes due March 15, 2027 issued by Basell Finance (formerly known as Montell Finance Company
